Exhibit LOAN ORIGINATION AGREEMENT This Loan Origination Agreement (this “Agreement”) is entered into as of the 21st day of November, 2007 (the “Effective Date”), by and between Desert Capital REIT, Inc., a Maryland corporation (“Desert Capital”), Consolidated Mortgage, LLC, a Nevada limited liability company (“Consolidated Mortgage”) and for the purposes of Paragraph I of Article I hereof, Sandstone Equity Investors, LLC, a Delaware limited liability company (“Parent”). RECITALS: WHEREAS, Consolidated Mortgage is regularly and actively engaged in the business of arranging for the financing of and servicing mortgage loans for the acquisition of, development of, and construction on real estate (collectively, “Mortgage Loans”); WHEREAS, Desert Capital is a real estate investment trust that originates and invests in, among other things, Mortgage Loans; and WHEREAS, Consolidated Mortgage and Desert Capital desire to enter into this agreement to set forth certain rights and obligations between the parties regarding the origination and servicing of Mortgage Loans by Consolidated Mortgage and the funding of Mortgage Loans by Desert Capital. NOW, THEREFORE, in consideration of the foregoing and of the mutual premises hereinafter expressed, the parties hereto do mutually agree as follows: ARTICLE I. RIGHT OF FIRST REFUSAL. A.Consolidated Mortgage hereby agrees to continue arranging for the financing of Mortgage Loans in accordance with its historical practices.Commencing as of November19, 2007, on a weekly basis, Consolidated Mortgage shall send a written report (a “Mortgage Loan Report”) to Desert Capital setting forth in reasonable detail all Mortgage Loans identified by Consolidated Mortgage for funding (including loan to value ratio, credit scores, interest rates and other criteria applicable to the Mortgage Loans).Desert Capital shall have a right of first refusal in its sole discretion to fund all or any portion of such Mortgage Loans as set forth herein.No later than two (2) Business Days (hereinafter defined) following its receipt of a Mortgage Loan Report (the “Initial Election Period”), Desert Capital shall send written notice to Consolidated Mortgage specifying each Mortgage Loan or specified portion thereof that Desert Capital desires to fund (a “Preliminary Funding Notice”).The Preliminary Funding Notice shall constitute an offer by Desert Capital to fund all or the specified portion of each Mortgage Loan listed in the Preliminary Funding Notice upon the terms and conditions set forth in the Mortgage Loan Report, with such changes thereto as Desert Capital shall deem appropriate for its funding thereof and upon the terms set forth herein.If Desert Capital fails to deliver a Preliminary Funding Notice to Consolidated Mortgage prior to the expiration of the Initial Election Period, or if the Preliminary Funding Notice delivered by Desert Capital does not include all of the Mortgage Loans listed on the Mortgage Loan Report, then Consolidated Mortgage may arrange for the funding of all or any such portion, as the case may be, of the remaining Mortgage Loans set forth in the applicable Mortgage Loan Report that were not selected by Desert Capital through one or more third parties without regard to this Agreement. B.No later than two (2) Business Days after its receipt of a Preliminary Funding Notice (the “Election Period”), Consolidated Mortgage may elect to accept any changes set forth in the applicable Preliminary Funding Notice that Desert Capital requests be made to the terms of any Mortgage Loan listed in such Preliminary Funding Notice.If Consolidated Mortgage rejects any of the modified terms requested by Desert Capital, it may withdraw each related Mortgage Loan from the Preliminary Funding Notice and shall permit Desert Capital to fund all or the specified portion of the remaining Mortgage Loans listed on the Preliminary Funding Notice.If Consolidated Mortgage agrees to all modified terms requested by Desert Capital in the Preliminary Funding Notice, then Consolidated Mortgage shall permit Desert Capital to fund all or the specified portion of the Mortgage Loans listed in the Preliminary Funding Notice upon the modified terms requested by Desert Capital.For purposes hereof “Business Day” means any day other than Saturday or Sunday or other day on which national banks in Las Vegas, Nevada are required or permitted by applicable law to close. C.Consolidated Mortgage may freely arrange for the funding of any Mortgage Loans that were set forth in a Mortgage Loan Report or portions thereof that Desert Capital did not elect to fund or as to which any modified terms set forth in the Preliminary Funding Notice were not accepted by Consolidated Mortgage. D.No later than the Business Day immediately following the delivery of a Preliminary Funding Notice, Consolidated Mortgage shall deliver to Desert Capital the due diligence materials, reports and documents described in Attachment “C” hereto (the “Specified Materials”) relating to the Mortgage Loans to be participated in or purchased by Desert Capital then in the possession of Consolidated Mortgage.Desert Capital shall have three (3) Business Days to review and approve or object in writing to the Specified Materials received.In addition, Consolidated Mortgage shall provide Desert Capital with any additional documents and other information that Desert Capital may reasonably request with respect to any Mortgage Loans to be purchased by Desert Capital hereunder.It shall be a condition to the obligation of Desert Capital to fund any Mortgage Loan at a Closing (hereinafter defined) that Consolidated Mortgage shall have timely provided to Desert Capital all of the Specified Materials (and any other documents and other information reasonably requested by Desert Capital).In the event that with respect to any Mortgage Loan, (i) Desert Capital does not approve the Specified Materials initially delivered to Desert Capital within such three (3) day period, or (ii) the Specified Materials received by Desert Capital thereafter do not support or conform to the representations and description of the Mortgage Loan provided by Consolidated Mortgage to Desert Capital in the Mortgage Loan Report, including, without limitation, the borrower, loan amount, collateral type, ownership, appraised value, lien priority and environmental condition, Desert Capital shall have no obligation to fund such Mortgage Loan at a Closing. E.Each closing of a funding of a Mortgage Loan by Desert Capital hereunder (each a “Closing”) shall take place at the principal offices of Desert Capital, at the address specified in ArticleIX hereof, on the Business Day specified as the closing date for the applicable Mortgage Loan in the applicable Mortgage Loan Report.At the Closing, Consolidated Mortgage shall arrange for the execution and delivery to Desert Capital of a standard set of investment documents, in form and substance reasonably acceptable to Desert Capital (and shall provide Desert Capital with customary representations and warranties as well as adequate assurances that such Mortgage Loans are valid and enforceable obligations of the respective borrowers and that no default, event of default, or similar event has occurred of which Consolidate Mortgage could reasonably be expected to be aware with respect to such Mortgage Loans).At the Closing, unless otherwise agreed upon by the parties, Desert Capital shall fund all or the specified portion of each Mortgage Loan in the applicable amount payable in immediately available funds. F.Desert Capital may, at its election, request periodic accounting and other financial records from Consolidated Mortgage that demonstrate its compliance with this Agreement.Any proprietary information and associated products, copyrights, trademarks and logos developed by parties to this Agreement shall remain the property of the party which developed them. G.Each party hereto shall, in a professional manner, take all steps reasonably necessary to perform its duties hereunder. H.In addition to the other matters set forth in this ArticleI, the parties agree to the covenants and other matters set forth in Attachment “A” hereto, which are incorporated by reference as if fully set forth herein. I.As promptly as possible but in any event within thirty (30) days (or such later date as the parties may agree) after (i) any person or entity engaged in the business of originating or brokering commercial loans becomes an Affiliate (as defined in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act of 1934, as amended) of Parent and/or Consolidated Mortgage, or (ii) any Affiliate of Parent and/or Consolidated Mortgage becomes engaged in the business of originating or brokering commercial loans, Parent shall provide Desert Capital with written notice thereof setting forth information in reasonable detail describing the business of such person or entity and shall, if requested by Desert Capital, within thirty (30) days after the date of such notice, cause each such person or entity to deliver to Desert Capital a joinder agreement in form and substance reasonably acceptable to Desert Capital pursuant to which such person or entity becomes a party to and agrees to be bound by the terms and provisions of this Agreement. ARTICLE II. PERIOD OF PERFORMANCE. This Agreement shall be effective as of the Effective Date and shall expire on the later of (i)one month after the last day of the month in which the obligations of Consolidated Mortgage and Parent pursuant to Section 2.2(b) of that certain Purchase Agreement dated as of November 21, 2007, among Desert Capital, Desert Capital TRS, Inc. and Parent have been paid in full, or (ii) with respect to any projects, commercial loans or open contracts and/or related residual income such date that all business has been completed.Thereafter, this Agreement shall be automatically renewed for successive one year periods unless any party gives written notice of termination to the other party at least 30 days prior to the scheduled date of expiration.Notwithstanding the foregoing, this Agreement shall be earlier terminated (x)at any time by mutual agreement of the parties, or (y) at any time by Desert Capital or Consolidated Mortgage upon 60 days’ advance written notice after an event constituting “cause” has occurred with respect to the other party.For purposes of this Agreement “cause” means a judgment by a court of competent jurisdiction that the subject party has committed fraud either against third parties or against the other party to this Agreement; the bankruptcy, insolvency or dissolution of the subject party; or the material breach of this Agreement by the subject party (that is not cured by the subject party within 30 days after receipt of written notice).Time is of the essence in the performance of the obligations under this Agreement. ARTICLE III. MANAGEMENT. Each party shall designate a partner, officer or other senior person to be responsible for the overall administration of such party’s responsibilities under this Agreement.Neither party shall have management authority over the other outside the scope and performance of this Agreement. ARTICLE IV. CONFIDENTIAL INFORMATION. Consolidated Mortgage acknowledges and agrees that in the course of the performance of this Agreement or additional services pursuant to this Agreement, it may be given access to, or come into possession of, confidential information of Desert Capital, which information may contain trade secrets, proprietary data or other confidential material of Desert Capital.Therefore, the parties have executed a Non-Disclosure Agreement which is attached hereto as “AttachmentB”, and incorporated by reference as if fully set forth herein.
